DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “the at least one relatively high density section is radially adjacent to a first outer jacket segment, and wherein the adjacent relatively low density sections are radially adjacent respective first and third outer jacket segments having a higher durometer than the second outer jacket segment” is unclear because it lacks antecedent basis for the limitation “respective…third outer jacket [segment]” and “the second outer jacket segment”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 9, 10, 13-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al (U.S. Pub. 2004/0153049 A1, hereinafter “Hewitt”) in view of Yao et al (U.S. Pat. 10,780,246 B2, hereinafter “Yao”).
Regarding claims 1 and 20 Hewitt discloses a catheter (see Figs 6-7), comprising: 
an elongated body comprising: 
an inner liner 10 (see Fig. 5); 
an outer jacket comprising a plurality of outer jacket segments, e.g., E, D, C (see Fig. 7) with at least one junction between two outer jacket segments of the plurality of outer jacket segments (i.e., the junction exists where two adjoining segments meet, and as per claim 21, this junction is where the materials of the two outer jacket segments meet),
wherein each outer jacket segment of the plurality is longitudinally adjacent to another outer jacket segment of the plurality (see Fig. 7 showing the segments extending longitudinally); and 
a structural support member 20 (see Fig. 6) positioned between at least a portion of the inner liner and the outer jacket, wherein a first section, e.g., X (see Fig. 6) of the structural support member has a first density (as characterized by the pitch of the section X), a second section, e.g., W (see Fig. 6) of the structural support member distal to the first section has a second density (as characterized by the pitch of the section W), wherein the second section (W) of the structural support member longitudinally overlaps the at least one junction and at least a portion of each of the two outer jacket segments (i.e., the second section W longitudinally overlaps the junction between segments E and D, as illustrated in Figs. 6 and 7),
It is noted that Hewitt does not appear to disclose that the structural support member comprises a third section, distal to the second section and having a third density (as characterized by the pitch of the section), the second density (i.e., density of section W) being higher than the first density (i.e., density of section Y) and third density.
Yao discloses a catheter comprising a structural support member 29 (see Fig. 1C) positioned between an inner liner 26 (see Fig. 1A) and an outer jacket 30 (see Fig. 1A), and having a first section 28C (see Fig. 1C) with a first density (as characterized by the pitch of the section 28c), a second section 28b (see Fig. 1C) distal to the first section and having a second density (as characterized by the pitch of the section 28b),  and a third section 28a (see Fig. 1c), distal to the second section and having a third density (as characterized by the pitch of the section 28a), the second density (i.e., density of section 28b) being higher than the first density (i.e., density of section 28c) and third density (i.e., density of section 28a).
A skilled artisan would have found it obvious at the time of the invention to modify the catheter of Hewitt, according to the teaching in Yao, so as to provide a third section having a third density that is lower than the second density, for ease of manufacturing (as taught in Yao at col. 5, lines 56-61).
Regarding claim 2, Hewitt discloses that at least two outer jacket segments of the plurality have different materials (see para [0048] disclosing that that sections E, D and C are made from materials having different durometer values; see also Table 4 showing each section E, D, C made from materials having different durometer values).
Regarding claim 3, Hewitt discloses that at least two outer jacket segments of the plurality have different durometers (see para [0048] disclosing that that sections E, D and C are made from materials having different durometer values; see also Table 4 showing each section E, D and C made from materials having different durometer values).
Regarding claim 5, Hewitt discloses that the plurality of outer jacket segments comprises a first outer jacket segment (e.g., one of E or D) and a second outer jacket segment (e.g., C) distal to the first outer jacket segment, and wherein a durometer of the first outer jacket segment is less than a durometer of the second outer jacket segment (see para [0048] disclosing that section C has a lower durometer than either section E or D).
Regarding claim 9, Hewitt discloses that the structural support member comprises a coiled structural support member (see para [0044] disclosing that the proximal end of the structural support member can be formed as a coil).  
Regarding claim 10, Hewitt discloses that the structural support member comprises a braided structural support member (see para [0029 referring to the structural support member 20 as a “braid”).
Regarding claim 13, Hewitt discloses that the first section (e.g., E) is radially adjacent to a first outer jacket segment, the second section (e.g., D) is radially adjacent to a second outer jacket segment having a lower durometer than the first outer jacket segment (see Table 4), and the third section (e.g., C) is radially adjacent to a third outer jacket segment having a lower durometer of the first and second outer jacket segments (see Table 4).
Regarding claim 14, Hewitt discloses a catheter (see Figs 6-7), comprising: 
an elongated body comprising: 
an inner liner 10 (see Fig. 5); 
an outer jacket comprising a plurality of outer jacket segments, e.g., E, D, C (see Fig. 7) with at least one junction between two outer jacket segments of the plurality of outer jacket segments (i.e., the junction exists where two adjoining segments meet),
wherein each outer jacket segment of the plurality is longitudinally adjacent to another outer jacket segment of the plurality (see Fig. 7 showing the segments extending longitudinally); and 
a structural support member 20 (see Fig. 6) positioned between at least a portion of the inner liner and the outer jacket, wherein a first section, e.g., X (see Fig. 6) of the structural support member has a first density (as characterized by the pitch of the section X), a second section, e.g., W (see Fig. 6) of the structural support member distal to the first section has a higher density (as characterized by the pitch of the section W), 
wherein each relatively high density section  W has a density at least 25% greater than the adjacent relatively low density sections X (see para [0040], disclosing in the table that X has a pic rate of 50 and section W has a pic rate of 80, which is 60% higher than 50), 
wherein the second section (W) of the structural support member longitudinally overlaps the at least one junction and at least a portion of each of the two outer jacket segments (i.e., the second section W longitudinally overlaps the junction between segments E and D, as illustrated in Figs. 6 and 7),
It is noted that Hewitt does not appear to disclose the structural support member comprises a third section, distal to the second section and having a third density (as characterized by the pitch of the section), the second density (i.e., density of section W) being higher than the first density (i.e., density of section Y) and third density, such that section W constitutes a relatively high density section interspersed between adjacent first and third sections of lower density.
Yao discloses a catheter comprising a structural support member 29 (see Fig. 1C) positioned between an inner liner 26 (see Fig. 1A) and an outer jacket 30 (see Fig. 1A), and having a first section 28C (see Fig. 1C) with a first density (as characterized by the pitch of the section 28c), a second section 28b (see Fig. 1C) distal to the first section and having a second density (as characterized by the pitch of the section 28b),  and a third section 28a (see Fig. 1c), distal to the second section and having a third density (as characterized by the pitch of the section 28a), the second density (i.e., density of section 28b) being higher than the first density (i.e., density of section 28c) and third density (i.e., density of section 28a).
A skilled artisan would have found it obvious at the time of the invention to modify the catheter of Hewitt, according to the teaching in Yao, so as to provide a third section having a third density that is lower than the second density, for ease of manufacturing (as taught in Yao at col. 5, lines 56-61).
Regarding claim 15, Hewitt discloses that at least two outer jacket segments of the plurality have different materials (see para [0048] disclosing that that sections E, D and C are made from materials having different durometer values; see also Table 4 showing each section E, D, C made from materials having different durometer values).
Regarding claim 16, Hewitt discloses that at least one relatively high density section overlaps the at least one junction by between about 5 millimeters and about 20 millimeters (see para [0040] showing an exemplary length of sections X = 5cm and section W = 15; see also para [0048] showing an exemplary length of sections E  = 16 and section D = 5-6; thus, the overlap is approximately 5-6 cm which encompasses an overlap of 5mm to 20 mm).
Regarding claim 17, Hewitt discloses that a durometer of the outer jacket decreases from a proximal end of the elongated body to a distal end of the elongated body (see table in para [0048] disclosing that the durometer decreases from E, to D, to C, to B, to A).
Regarding claim 20, Hewitt discloses that that at least one relatively high density section (e.g., W) is radially adjacent to a first outer jacket segment (E), and wherein the adjacent relatively low density sections X or Y are radially adjacent respective first outer jacket segment E and a third outer jacket segment D having a higher durometer than a second outer jacket segment C.

Claims 4, 11 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al (U.S. Pub. 2004/0153049 A1) in view of Yao et al (U.S. Pat. 10,780,246 B2), further in view of Lim et al (U.S. Pub. 2017/0072163 A1, hereinafter “Lim”).
Regarding claim 4, Hewitt discloses that the plurality of outer jacket segments comprises a first outer jacket segment (e.g., one of E or D) and a second outer jacket segment (e.g., C) distal to the first outer jacket segment.
However, Hewitt, in view of Yao, does not appear to disclose that the durometer of the first outer jacket segment is greater than a durometer of the second outer jacket segment.
Lim discloses a catheter comprising an inner liner 112 (see Fig. 1B), an outer jacket 116 (see Fig. 1B) and a structural support member, e.g., braid 160 and coil 170 (see Fig. 1 and Fig. 6) between the inner liner and the outer jacket. Lim teaches that the outer jacket 116 can have outer jacket segments 120, 130, 140, 150, 160 that can decrease in stiffness in the proximal to distal direction, or increase in stiffness in the proximal to distal direction (see paras [0023], [0026], [0050]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Hewitt, in view of Yao, so that the outer jacket segments increase in stiffness in the proximal to distal direction, based on the teaching in Lim that a catheter can be outfitted with outer jacket segments that increase in stiffness from the proximal to distal direction, in order to modify the torsional and flexibility characteristics of the catheter as may be needed and/or desired.
Regarding claims 11 and 18, it is noted that Hewitt, in view of Yao, does not appear to disclose that a surface of at least the second section of the structural support member is surface treated to increase an adhesion of the surface to at least one of the inner liner or the outer jacket.
Lim discloses a catheter comprising an inner liner 112 (see Fig. 1B), an outer jacket 116 (see Fig. 1B) and a structural support member, e.g., braid 160 and coil 170 (see Fig. 1 and Fig. 6) between the inner liner and the outer jacket, the structural support member being surface treated to increase an adhesion of its surface to the inner liner or the outer jacket (see para [0074] disclosing that the coil 170 may be secured to the inner and outer jacket by means of an adhesive or brazing, which a skilled artisan would recognize to constitute a surface treatment).
A skilled artisan would have found it obvious at the time of the invention to modify the catheter of Hewitt, in view of Yao, according to the teaching in Lim, in order to improve the securement of the components of the catheter.

Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al (U.S. Pub. 2004/0153049 A1) in view of Yao et al (U.S. Pat. 10,780,246 B2), further in view of Watanabe (U.S. Pat. 11,191,924 B2, hereinafter “Watanabe”).
Regarding claim 6, it is noted that Hewitt, in view of Yao, does not appear to disclose that at least two outer jacket segments of the plurality have different thicknesses. 
Watanabe discloses a catheter assembly, and teaches that an outer layer 73 of a shaft portion 70 may be configured to change rigidity along the axial (longitudinal) direction by changing the thickness of the material along the same direction (see col. 24, lines 53-67). Watanabe further teaches that the rigidity of the catheter can be changed by a combination of both hardness and thickness of the material (see col. 24, lines 65-67).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Hewitt, in view of Yao, so that the outer jacket segments of the plurality have different thicknesses, since Watanabe discloses that changing the thickness of the material was a well-known way to alter its rigidity. Based on the combined teachings in both Hewitt (i.e., that different jacket segments can be altered in rigidity by altering their hardness; see Hewitt at para [0048] disclosing that that sections E, D and C are made from materials having different durometer values and also Table 4 showing each section E, D, C made from materials having different durometer values), and Watanabe (i.e., that that changing the rigidity of the catheter may be carried out by changing its hardness and/or thickness), a skilled artisan would have had a reasonable expectation of success in providing outer jacket segments of varying thickness instead of (or in combination with) segments of varying hardness. This teaching would have provided the skilled artisan with an alternative way to modify the rigidity of the outer jacket segments in case it was not desirable or feasible to alter the rigidity of the outer jacket segments by altering their hardness alone. 
Regarding claim 7, Hewitt discloses that the plurality of outer jacket segments comprises a first outer jacket segment (e.g., one of E or D) and a second outer jacket segment (e.g., C) distal to the first outer jacket segment, but Hewitt does not disclose that a thickness of the first outer jacket segment is less than a thickness of the second outer jacket segment.
Lim discloses a catheter comprising an inner liner 112 (see Fig. 1B), an outer jacket 116 (see Fig. 1B) and a structural support member, e.g., braid 160 and coil 170 (see Fig. 1 and Fig. 6) between the inner liner and the outer jacket. Lim teaches that the outer jacket 116 can have outer jacket segments 120, 130, 140, 150, 160 that can decrease in stiffness in the proximal to distal direction, or increase in stiffness in the proximal to distal direction (see paras [0023], [0026], [0050]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Hewitt, in view of Yao, so that the outer jacket segments increase in stiffness in the proximal to distal direction, based on the teaching in Lim that a catheter can be outfitted with outer jacket segments that increase in stiffness from the proximal to distal direction, in order to modify the torsional and flexibility characteristics of the catheter as may be needed and/or desired.
Further, in light of the teaching in Watanabe that that changing the rigidity of the catheter may be carried out by changing its hardness and/or thickness, a skilled artisan would have had a reasonable expectation of success in modifying the thickness of the first outer jacket segment to be less than the thickness of the second outer jacket segment in order to provide more rigidity in the second, more distal outer jacket segment, as an alternative way to modify the rigidity of the outer jacket segments in case it was not desirable or feasible to alter the rigidity of the outer jacket segments by altering their hardness alone.
Regarding claim 8, Hewitt discloses that the plurality of outer jacket segments comprises a first outer jacket segment (e.g., one of E or D) and a second outer jacket segment (e.g., C) distal to the first outer jacket segment, but does not appear to disclose that a thickness of the first outer jacket segment is greater than a thickness of the second outer jacket segment.
However, In light of the teaching in Watanabe that that changing the rigidity of the catheter may be carried out by changing its hardness and/or thickness, a skilled artisan would have had a reasonable expectation of success in modifying the thickness of the first outer jacket segment to be greater than the thickness of the second outer jacket segment in order to provide less rigidity in the second, more distal outer jacket segment, as an alternative way to modify the rigidity of the outer jacket segments in case it was not desirable or feasible to alter the rigidity of the outer jacket segments by altering their hardness alone.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al (U.S. Pub. 2004/0153049 A1) in view of Yao et al (U.S. Pat. 10,780,246 B2), further in view of Stern (U.S. Pub. 2017/0182290 A1, hereinafter “Stern”).
Regarding claim 12 and 19, it is noted that Hewitt, in view of Yao, does not appear to disclose that the structural support member tapers from a first diameter at a proximal end of the elongated body to a second diameter at a distal end of the elongated body.
Stern discloses a catheter having a structural support member that tapers  from a first diameter at a proximal end of the elongated body to a second diameter at a distal end of the elongated body (see Fig. 8-9 and para [0196]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Hewitt, in view of Yao, so that the structural support member tapers  from a first diameter at a proximal end of the elongated body to a second diameter at a distal end of the elongated body, in order to assist with the navigability and/or maneuverability of the catheter through the vasculature of a patient (as taught in Stern art para [0142]).

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are moot in view of the new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chien et al (U.S. Pat. 5,891,114) discloses a catheter comprising: an elongated body 200 comprising: an inner liner 268 (Fig. 7); an outer jacket comprising a plurality of outer jacket segments 208, 206; and  a structural support member positioned between at least a portion of the inner liner and the outer jacket, wherein a first section of the structural support member 204, 202 (see Fig. 7) has a first density (at section 204), a second section (see section 202) of the structural support member distal to the first section has a second density. Chien teaches (col. 10, line 55 to col.11, line 10) that the first section 204 
“need not fall exactly on the joint [junction] between distal polymeric covering (206) and intermediate polymeric covering (208). It is often wise not to have such junctions coincide because of the difficulty of constructing such joints and because of the possibility that the various joints are coinciding weaknesses in the structure. A slight misalignment of the two junctions is desirable.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/01/2022